Case 2:20-cr-00139-MJH Document5 Filed 06/23/20 Page 1 of 1

 

IN THE UNITED STATES DISTRICT COURT Co
CLE ye US

FOR THE WESTERN DISTRICT OF PENNSYLVANIA We

07, Ly Clgry,
. rf S TiSiey= =
l OF PEN COup
UNITED STATES OF AMERICA | ‘AN,
oy, | Criminal No. 2-139
EDWIN ERNESTO VELASQUEZ PENATE [UNDER SEAL]

a/k/a R.L. ,
- MOTION FOR ARREST WARRANT

. AND NOW comes the United States of America, by its attorneys, Scott W. Brady, _
United States Attomney for the Western District of Pennsylvania, and Cindy K. Chung, Assistant |
United States Attorney for said District, and, pursuant to Rule 9 of the Federal Rules of Criminal
Procedure, respectfully moves the Court to issue an Order directing that an Arrest Warrant be
issued for the apprehension of defendant EDWIN ERNESTO VELAS QUEZ PENATE, a/k/a RL,
upon the grounds that an Indictment has been returned in the above-captioned criminal case,
charging the defendant with’ violating Title 18, United States Code, Sections 1028(a)(7) and
1028(b)(1)(D). |
Recommended bond: Detention. .

| Respectfully submitted,

SCOTT W. BRADY |
United States Attorney -

By: s/ Cindy K. Chung
CINDY K. CHUNG

Assistant U.S. Attorney —
PA ID No. 317227.
